Citation Nr: 0002278	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury (other than service-connected 
residuals of a nasal fracture with headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to March 
1982.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's request to reopen 
the veteran's claim for service connection for residuals of a 
head injury (other than a nasal fracture with headaches, for 
which service connection has been established).  After the 
veteran filed a timely notice of disagreement and a statement 
of the case was issued, the veteran filed timely substantive 
appeal.  The case has been referred to the Board for 
appellate review.  

In his September 1998 substantive appeal, the veteran 
requested a personal hearing at the RO before a traveling 
Member of the Board.  On the day of his scheduled hearing, 
the veteran notified the RO that he wished to withdraw his 
request for a hearing.

As noted above, the RO has granted service connection for a 
nasal fracture with headaches.  While the basis of the grant 
was trauma, it is apparent that the headaches were attributed 
to nasal trauma, and the RO has rated the disability under 
38 C.F.R. § 4.97, Code 6502.  Following a VA examination of 
the veteran in August 1997, the examiner opined that the 
headaches were likely post traumatic in origin.  The examiner 
explained that the veteran's headaches were recurrent and 
located in the occipital frontal region; it was believed that 
they had little to do with a nasal deviation.  Since service 
connection has already been granted for headaches, it is the 
Board's judgment that this medical evidence raises a claim 
for entitlement to a separate, compensable rating for post 
traumatic headaches, under the provisions of 38 C.F.R. 
§ 4.124a, Code 8045.  This matter is referred to the RO for 
adjudication. 


FINDINGS OF FACT

1.  An unappealed rating decision in May 1993 denied service 
connection for residuals of a head injury.

2.  Evidence received since the May 1993 rating decision does 
not suggest a causal relationship between seizures or any 
other disability and an inservice head injury (other than a 
nasal fracture with headaches, for which service connection 
is already in effect); the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 1993 RO decision denying service connection for 
residuals of a head injury is final.  38 U.S.C.A. § 7105(c) 
(West 1991). 

2.  The evidence received since the May 1993 Board decision 
is not new and material, and the veteran's claim for 
residuals of a head injury is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has submitted new 
and material evidence sufficient to reopen his claim for 
service connection for residuals of a head injury, and that 
the claim should be granted.  The Board construes the 
veteran's argument as stating that he suffers from residual 
symptoms after being kicked in the head in service, and that 
such symptoms are separate from his service-connected non-
displaced fracture of the nose, status post septoplasty with 
headaches.  The veteran states that he suffers from headaches 
and seizures due to his service injury.  

In May 1993, the RO granted service connection a for non-
displaced fracture of the nose, status post septoplasty with 
headaches, but denied service connection for residuals of a 
head injury as a separate disorder.  The RO determined that 
there was no evidence any residuals of his head injury, other 
than headaches and residuals of a fractured nose.  The 
evidence of record consisted of service medical records, VA 
medical center (VAMC) outpatient treatment records from July 
to December 1992, and a December 1992 VA examination report.  
The veteran was notified of the RO's decision in June 1993 
but did not file a notice of disagreement or substantive 
appeal and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999); Person v. Brown 5 Vet. App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(a) has been met. 
The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  VA treatment records from August 1986 to August 1998 
noted that the veteran was hospitalized on three occasions 
between March to August 1993 with a diagnosis of major 
depressive disorder recurrent, and alcohol dependency.  In 
April 1993, he denied a history of syncope.  He was seen by a 
neurologist and given an electroencephalogram (EEG) and a 
brain scan in July 1993, both of which were normal.  The 
veteran received a VA examination of the nose and sinuses in 
July 1993.  The diagnoses were history of nasal fractures and 
history of deviated septum.  Additional VA treatment records 
from July 1993 to April 1997, and VA hospitalization records 
from February 1994 and July 1995 revealed treatment for a 
number of disorders, including headaches and alcohol 
dependency, as well as for various mood disorders.  There 
were, however, no complaints of, or treatment for seizures, 
or for any disorder attributed to a head injury, other than 
headaches.  

The veteran received another VA examination in August 1997.  
The veteran complained of headaches, insomnia, nausea and 
vomiting, but made no mention of seizures.  The examiner 
opined that the headaches were likely post traumatic in 
origin.  (As noted in the Introduction to this decision, this 
diagnosis raises the issue of entitlement to a separate 
compensable rating for post-traumatic headaches.)  

The earliest indication of seizures comes from an August 1998 
VA outpatient treatment report.  The veteran complained of 
having had three seizures in the past few days.  No diagnosis 
was provided, however.

In September 1998, the veteran's mother submitted a statement 
to the effect that the veteran had never suffered from any 
mental, physical, or health problems prior to service, but 
that he did suffer from such problems after separation from 
service, and that he had received injuries in service.

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The RO 
denied service connection for residuals of a head injury in 
May 1993 on the grounds that there was no evidence of any 
residuals of a head injury, other than headaches and 
residuals of a fractured nose, for which service connection 
was granted.  While the veteran sought treatment for seizures 
in August 1998, he has not been diagnosed with a seizure 
disorder.  There is no medical evidence that suggests a 
causal relationship between a claimed seizure disorder and 
any incident of service, including a head injury.  Therefore, 
the veteran has still not presented competent evidence of any 
current additional residuals of his in-service head injury.  
The remaining medical evidence relates to headaches, for 
which service connection is already in effect, and other, 
unrelated disorders.

None of the evidence received since May 1993 is by itself or 
in connection with evidence already of record so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a head injury, the appeal is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

